i          i      i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00359-CR

                                           Pierre MILLER,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CR-6987A
                              Honorable Gus J. Strauss, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: July 30, 2008

DISMISSED FOR LACK OF JURISDICTION

           A clerk’s record was filed in this appeal on June 13, 2008. This court previously disposed

of appellant’s appeal in Miller v. State, No. 04-06-00214-CR, 2006 WL 174857 (Tex. App.—San

Antonio June 28, 2006, no pet.); therefore, we do not have jurisdiction to consider this second

appeal. Although the clerk’s record in this case also contains a motion for out of time appeal, the

Texas Court of Criminal Appeals is the only court with jurisdiction to consider such a motion. See

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from
                                                                                     04-08-00359-CR

final felony conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of

the Texas Code of Criminal Procedure). On June 20, 2008, we ordered appellant to show cause in

writing why this appeal should not be dismissed for lack of jurisdiction. Appellant did not respond

to our order. This appeal is dismissed for lack of jurisdiction.


                                                       PER CURIAM
DO NOT PUBLISH




                                                 -2-